Name: Commission Implementing Regulation (EU) NoÃ 203/2012 of 8Ã March 2012 amending Regulation (EC) NoÃ 889/2008 laying down detailed rules for the implementation of Council Regulation (EC) NoÃ 834/2007, as regards detailed rules on organic wine
 Type: Implementing Regulation
 Subject Matter: international trade;  chemistry;  beverages and sugar;  food technology;  marketing;  foodstuff
 Date Published: nan

 9.3.2012 EN Official Journal of the European Union L 71/42 COMMISSION IMPLEMENTING REGULATION (EU) No 203/2012 of 8 March 2012 amending Regulation (EC) No 889/2008 laying down detailed rules for the implementation of Council Regulation (EC) No 834/2007, as regards detailed rules on organic wine THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular the second subparagraph of Article 19(3), Articles 21(2), 22(1), 38(a), and Article 40 thereof, Whereas: (1) Regulation (EC) No 834/2007 and in particular Chapter 4 of Title III thereof lays down basic requirements with regard to organic production of processed food. The detailed rules for the implementation of those basic requirements have been established by Commission Regulation (EC) No 889/2008 of 5 September 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 834/2007 on organic production and labelling of organic products with regard to organic production, labelling and control (2). (2) Specific provisions for the production of organic wine should be laid down in Regulation (EC) No 889/2008. Those provisions should apply to the products of the wine sector as referred to in Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (3). (3) The processing of organic wine requires the use of certain products and substances as additives or processing aids under well-defined conditions. For that purpose and on the basis of recommendations of the Union-wide study on Organic viticulture and wine-making: development of environment and consumer friendly technologies for organic wine quality improvement and scientifically based legislative framework (also known as Orwine) (4) the use of such products and substances should be allowed in accordance with Article 21 of Regulation (EC) No 834/2007. (4) Certain products and substances, which are used as additives and processing aids for oenological practices under Commission Regulation (EC) No 606/2009 of 10 July 2009 laying down certain detailed rules for implementing Council Regulation (EC) No 479/2008 as regards the categories of grapevine products, oenological practices and the applicable restrictions (5), are derived from raw materials of agricultural origin. In such case the raw materials may be available on the market in organic form. In order to encourage the development of their demand on the market, preference should be given to the use of additives and processing aids derived from organically farmed raw materials. (5) Practices and techniques for the production of wine are established on the level of the Union in Regulation (EC) No 1234/2007 and its implementing rules as laid down in Regulation (EC) No 606/2009 and in Commission Regulation (EC) No 607/2009 of 14 July 2009 laying down certain detailed rules for the implementation of Council Regulation (EC) No 479/2008 as regards protected designations of origin and geographical indications, traditional terms, labelling and presentation of certain wine sector products (6). Using those practices and techniques in organic wine-making may not be in line with the objectives and principles fixed in Regulation (EC) No 834/2007, and in particular with the specific principles applicable to the processing of organic food, mentioned in Article 6 of Regulation (EC) No 834/2007. Therefore specific restrictions and limitations should be set up for certain oenological practices and processes. (6) Certain other practices which are widely used in food processing are also available for wine-making and may also have some effect on certain essential characteristics of the organic products and hence on their true nature, but at present no alternative techniques are available to replace them. This applies to heat treatments, filtration, reverse osmosis and the use of ion exchange resins. As a consequence those practices should be available to organic wine-makers, but their use should be restricted. A possibility for re-examination of heat treatment, ion exchange resins and reverse osmosis should be foreseen in due time. (7) Oenological practices and processes which might be misleading regarding the true nature of the organic products should be excluded in the making of organic wine. This applies to the concentration by cooling, the dealcoholisation, the elimination of sulphur dioxide by physical process, electrodialyses and the use of cation exchangers as those oenological practices do significantly modify the composition of the product to the point that they may be misleading as to the true nature of organic wine. For the same purposes, use or addition of certain substances might be also misleading regarding the true nature of the organic wine. It is therefore appropriate to lay down that such substances should not be used or added under the organic oenological practices and treatment processing. (8) Regarding more specifically sulphites, the results of the Orwine study have shown that a reduction in the level of sulphur dioxides in wines made from organic grapes is already achieved by organic producers of wine in the Union, as compared to the maximum sulphur dioxide content which is authorised for non-organic wines. Therefore it is appropriate to fix a maximum sulphur content specific to organic wines, which should be lower than the level authorised in non-organic wines. The necessary quantities of sulphur dioxide depend on the various categories of wines and also on certain intrinsic characteristics of the wine, notably its content in sugar, which should be considered when laying down the maximum levels of sulphur dioxides content specific to organic wines. However, extreme weather conditions may provoke difficulties in certain wine-growing areas which make it necessary to use supplementary amounts of sulphites in the preparation of wine to achieve stability of the final product of that year. It should therefore be allowed to increase the maximum sulphur dioxide content when such conditions are met. (9) Wine is a product with a long shelf-life and some wines are stored traditionally for several years in barrels or tanks before being placed on the market. Under the conditions of Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (7) and for a limited period in accordance with Regulation (EC) No 889/2008, the marketing of such wines by maintaining the labelling requirements under that Regulation should be allowed until stocks are exhausted. (10) Some of the stored wines were already produced by a wine-making process which already complies with the rules on the production of organic wine provided for by this Regulation. Where this can be proven, the use of the Community organic production logo as referred to in Article 25(1) of Regulation (EC) No 834/2007, called from 1 July 2010 the Organic logo of the EU, should be authorised, to allow for fair comparison and competition between organic wines produced before and after the entry into force of this Regulation. If this is not the case, the wine should be labelled exclusively as wine made from organic grapes, without bearing the organic logo of the EU, provided that the wine is produced in accordance with Regulation (EEC) No 2092/91 and Regulation (EC) No 889/2008 before its amendment by this Regulation. (11) Regulation (EC) No 889/2008 should therefore be amended accordingly. (12) The measures provided for in this Regulation are in accordance with the opinion of the Regulatory Committee on Organic Production, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 889/2008 is amended as follows: (1) Title II is amended as follows: (a) in Article 27(1), the introductory phrase is replaced by the following: For the purposes of Article 19(2)(b) of Regulation (EC) No 834/2007, only the following substances can be used in the processing of organic food, with the exception of products of the wine sector, for which the provisions of Chapter 3a shall apply:; (b) a new Chapter 3a is inserted: CHAPTER 3a Specific rules for the making of wine Article 29b Scope 1. This Chapter lays down specific rules for the organic production of the products of the wine sector as referred to in Article 1(1)(l) of Council Regulation (EC) No 1234/2007 (8). 2. Commission Regulations (EC) No 606/2009 (9) and (EC) No 607/2009 (10) shall apply, save as explicitly provided otherwise in this Chapter. Article 29c Use of certain products and substances 1. For the purposes of Article 19(2)(a) of Regulation (EC) No 834/2007, products of the wine sector shall be produced from organic raw material. 2. For the purposes of Article 19(2)(b) of Regulation (EC) No 834/2007, only products and substances listed in Annex VIIIa to this Regulation can be used for the making of products of the wine sector, including during the processes and oenological practices, subject to the conditions and restrictions laid down in Regulation (EC) No 1234/2007 and Regulation (EC) No 606/2009 and in particular in Annex I A to that Regulation. 3. Products and substances listed in Annex VIIIa to this Regulation and marked with an asterisk, derived from organic raw material, shall be used if available. Article 29d Oenological practices and restrictions 1. Without prejudice to Article 29c and to specific prohibitions and restrictions provided for in paragraphs 2 to 5 of this Article, only oenological practices, processes and treatments, including the restrictions provided for in Article 120c and 120d of Regulation (EC) No 1234/2007 and in Articles 3, 5 to 9 and 11 to 14 of Regulation (EC) No 606/2009 and in their Annexes, used before 1 August 2010 are permitted. 2. The use of the following oenological practices, processes and treatments is prohibited: (a) partial concentration through cooling according to point (c) of Section B.1 of Annex XVa to Regulation (EC) No 1234/2007; (b) elimination of sulphur dioxide by physical processes according to point 8 of Annex I A to Regulation (EC) No 606/2009; (c) electrodialysis treatment to ensure the tartaric stabilisation of the wine according to point 36 of Annex I A to Regulation (EC) No 606/2009; (d) partial dealcoholisation of wine according to point 40 of Annex I A to Regulation (EC) No 606/2009; (e) treatment with cation exchangers to ensure the tartaric stabilisation of the wine according to point 43 of Annex I A to Regulation (EC) No 606/2009. 3. The use of the following oenological practices, processes and treatments is permitted under the following conditions: (a) for heat treatments according to point 2 of Annex I A to Regulation (EC) No 606/2009, the temperature shall not exceed 70 °C; (b) for centrifuging and filtration with or without an inert filtering agent according to point 3 of Annex I A to Regulation (EC) No 606/2009, the size of the pores shall be not smaller than 0,2 micrometer. 4. The use of the following oenological practices, processes and treatments shall be re-examined by the Commission before 1 August 2015 with a view to phase out or to further restrict those practices: (a) heat treatments as referred to in point 2 of Annex I A to Regulation (EC) No 606/2009; (b) use of ion exchange resins as referred to in point 20 of Annex I A to Regulation (EC) No 606/2009; (c) reverse osmosis according to point (b) of Section B.1 of Annex XVa to Regulation (EC) No 1234/2007. 5. Any amendment introduced after 1 August 2010, as regards the oenological practice, processes and treatments provided for in Regulation (EC) No 1234/2007 or Regulation (EC) No 606/2009, may be applicable in the organic production of wine only after the adoption of the measures necessary for the implementation of the production rules provided for in Article 19(3) of Regulation (EC) No 834/2007 and, if required, an evaluation process according to Article 21 of that Regulation. (c) Article 47 is amended as follows: (i) in the first paragraph, the following point (e) is added: (e) the use of sulphur dioxide up to the maximum content to be fixed in accordance with the Annex I B to Regulation (EC) No 606/2009 if the exceptional climatic conditions of a given harvest year deteriorate the sanitary status of organic grapes in a specific geographical area because of severe bacterial attacks or fungal attacks, which oblige the winemaker to use more sulphur dioxide than in previous years to obtain a comparable final product.; (ii) the second paragraph is replaced by the following: Upon approval by the competent authority, the individual operators shall keep documentary evidence of the use of the above exceptions. Member States shall inform each other and the Commission on the exceptions they have granted under points (c) and (e) of the first paragraph.; (2) Title V is amended as follows: (a) in Article 94(1), the following point (d) is added: (d) within one month from their approval, the exceptions granted by the Member States under points (c) and (e) of the first paragraph of Article 47.; (b) in Article 95, paragraph 10a is replaced by the following: 10a. As regards products of the wine sector, the transitional period referred to in paragraph 8 shall expire on 31 July 2012. Stocks of wines produced until 31 July 2012 in accordance with either Regulation (EEC) No 2092/91 or Regulation (EC) No 834/2007 may continue to be brought on the market until stocks are exhausted, and subject to the following labelling requirements: (a) the Community organic production logo as referred to in Article 25(1) of Regulation (EC) No 834/2007, called from 1 July 2010 the Organic logo of the EU  may be used provided that the wine-making process complies with Chapter 3a of Title II of this Regulation; (b) operators using Organic logo of the EU  shall keep recorded evidence, for a period of at least five years after they placed on the market that wine obtained from organic grapes, including of the corresponding quantities of wine in litres, per wine category and per year; (c) where the evidence referred to in point (b) of this paragraph is not available, such wine may be labelled as wine made from organic grapes , provided that it complies with the requirements of this Regulation except those provided for in Chapter 3a of Title II thereof; (d) wine labelled as wine made from organic grapes  cannot bear the Organic logo of the EU .; (3) a new Annex VIIIa is inserted, the text of which is set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 August 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 189, 20.7.2007, p. 1. (2) OJ L 250, 18.9.2008, p. 1. (3) OJ L 299, 16.11.2007, p. 1. (4) http://www.orwine.org/default.asp?scheda=263 (5) OJ L 193, 24.7.2009, p. 1. (6) OJ L 193, 24.7.2009, p. 60. (7) OJ L 198, 22.7.1991, p. 1. Regulation (EEC) No 2092/91 has been repealed and replaced by Regulation (EC) No 834/2007 as from 1 January 2009. (8) OJ L 299, 16.11.2007, p. 1. (9) OJ L 193, 24.7.2009, p. 1. (10) OJ L 193, 24.7.2009, p. 60.; ANNEX ANNEX VIIIa Products and substances authorised for use or addition in organic products of the wine sector referred to in Article 29c Type of treatment in accordance with Annex I A to Regulation (EC) No 606/2009 Name of products or substances Specific conditions, restrictions within the limits and conditions set out in Regulation (EC) No 1234/2007 and Regulation (EC) No 606/2009 Point 1: Use for aeration or oxygenation  Air  Gaseous oxygen Point 3: Centrifuging and filtration  Perlite  Cellulose  Diatomeceous earth Use only as an inert filtering agent Point 4: Use in order to create an inert atmosphere and to handle the product shielded from the air  Nitrogen  Carbon dioxide  Argon Points 5, 15 and 21: Use  Yeasts (1) Point 6: Use  Di-ammonium phosphate  Thiamine hydrochloride Point 7: Use  Sulphur dioxide  Potassium bisulphite or potassium metabisulphite (a) The maximum sulphur dioxide content shall not exceed 100 milligrams per litre for red wines as referred to in point 1(a) of Part A of Annex I B to Regulation (EC) No 606/2009 and with a residual sugar level lower than 2 grams per litre; (b) The maximum sulphur dioxide content shall not exceed 150 milligrams per litre for white and rosÃ © wines as referred to in point 1(b) of Part A of Annex I B to Regulation (EC) No 606/2009 and with a residual sugar level lower than 2 grams per litre; (c) For all other wines, the maximum sulphur dioxide content applied in accordance with Annex I B to Regulation (EC) No 606/2009 on 1 August 2010, shall be reduced by 30 milligrams per litre. Point 9: Use  Charcoal for oenological use Point 10: Clarification  Edible gelatine (2)  Plant proteins from wheat or peas (2)  Isinglass (2)  Egg white albumin (2)  Tannins (2)  Casein  Potassium caseinate  Silicon dioxide  Bentonite  Pectolytic enzymes Point 12: Use for acidification purposes  Lactic acid  L(+)Tartaric acid Point 13: Use for deacidification purposes  L(+)Tartaric acid  Calcium carbonate  Neutral potassium tartrate  Potassium bicarbonate Point 14: Addition  Aleppo pine resin Point 17: Use  Lactic bacteria Point 19: Addition  L-Ascorbic acid Point 22: Use for bubbling  Nitrogen Point 23: Addition  Carbon dioxide Point 24: Addition for wine stabilisation purposes  Citric acid Point 25: Addition  Tannins (2) Point 27: Addition  Meta-tartaric acid Point 28: Use  Acacia gum (2) (= gum arabic) Point 30: Use  Potassium bitartrate Point 31: Use  Cupric citrate Point 31: Use  Copper sulphate Authorised until 31 July 2015 Point 38: Use  Oak chips Point 39: Use  Potassium alginate Type of treatment in accordance with Annex III, point A(2)(b) to Regulation (EC) No 606/2009  Calcium sulphate Only for vino generoso  or vino generoso de licor  (1) For the individual yeast strains: if available, derived from organic raw material. (2) Derived from organic raw material if available.